J-S32031-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ARTHUR WILLIAMS,                         :      IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
                 Appellant               :
                                         :
           v.                            :
                                         :
NANCY G. GIROUX, SUPERINTENDENT          :
AT SCI ALBION; CHERYL GILL,              :
RECORDS SUPERVISOR AT SCI                :
ALBION; AND JACK DANERI, DISTRICT        :
ATTORNEY OF ERIE COUNTY, PA,             :
                                         :
                 Appellees               :           No. 1902 WDA 2014

            Appeal from the Order entered on October 31, 2014
               in the Court of Common Pleas of Erie County,
              Criminal Division, No. CP-25-MD-0000687-2014

BEFORE: SHOGAN, OLSON and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:              FILED JUNE 3, 2015

     Arthur Williams (“Williams”) appeals, pro se, from the Order denying

his Petition for Review of the Commonwealth’s disapproval of his Private

Criminal Complaint filed against Appellees Nancy G. Giroux (“Giroux”),

Superintendent at SCI Albion; Cheryl Gill (“Gill”), the Records Supervisor at

SCI Albion; and Jack Daneri (“District Attorney Daneri”), the District

Attorney of Erie County.

     In 1995, following the bench trial of Williams and his co-defendant,

Brian Ross, the trial court convicted Williams of second-degree murder,

robbery, criminal conspiracy and possessing an instrument of crime. These

convictions stemmed from a criminal episode that took place on October 23,
J-S32031-15

1990. During that episode, Williams fatally shot Clarence Davis (“Davis”), in

front of Davis’s boutique shop in Philadelphia. As this Court observed during

Williams’s direct appeal, on December 27, 1995,

      [Williams] was sentenced to life imprisonment[,] since a
      conviction for second-degree murder dictates a mandatory
      sentence of life imprisonment under 18 Pa.C.S.A. § 1102(b). In
      addition, [the trial court] imposed sentences of six (6) to twelve
      (12) years for robbery, five (5) to ten (10) years for criminal
      conspiracy, and one (1) to two (2) years for possessing an
      instrument of crime. All of these sentences were directed to run
      concurrently with the life imprisonment sentence imposed on
      [Williams’s] first conviction for second-degree murder….

Commonwealth v. Williams, 718 A.2d 863 (Pa. Super. 1998), unpublished

memorandum at 2 (quoting Trial Court Opinion, 5/30/97, at 1-2).            This

Court affirmed Williams’s judgment of sentence. Williams, 718 A.2d 863.

      Underlying the instant appeal, on September 15, 2014, Williams filed a

Private Criminal Complaint against Giroux and Gill, alleging that they had

violated the Crimes Code and his constitutional rights by his continued

incarceration. Williams claimed that his detention was unlawful and illegal

because his judgment of sentence did not conform to Judicial Code sections

9762 (relating to sentencing proceedings; place of confinement) and 9764

(relating   to   information   required   upon   commitment   and   subsequent

disposition). On October 14, 2014, District Attorney Daneri, in his capacity

as District Attorney of Erie County, denied the Private Criminal Complaint as

lacking prosecutorial merit. Williams filed a Petition for Review of the denial

to the Court of Common Pleas of Erie County.        On October 31, 2014, the



                                    -2-
J-S32031-15

trial court denied the Petition as frivolous.   Thereafter, Williams filed the

instant timely appeal, followed by a court-ordered Pa.R.A.P. 1925(b) Concise

Statement of Matters Complained of on Appeal.

     Williams presents the following claims for our review:

     I.    [Williams] contends that the District Attorney of Erie
           County, Pennsylvania[,] erred as a matter of law, abused
           its discretion or acted in an arbitrary or capricious manner,
           and/or violated [Williams’s] constitutional rights by
           disapproving [Williams’s] Private Criminal Complaint
           against [] Giroux … and [] Gill], … that set forth a strong
           prima facie showing that they are breaking the laws of this
           Commonwealth[,] as well as … violating [Williams’s Fourth,
           Fifth, Eighth, Thirteenth and Fourteenth] Amendments
           rights [sic] to both the State and Federal Constitutions.

     II.    [Williams] contends that the trial court erred as a matter
           of law, abused its discretion or acted in an arbitrary or
           capricious    manner,     and/or     violated    [Williams’s]
           constitutional rights in denying [his] Petition for Review
           and affirming the District Attorney’s denial of [Williams’s]
           Private Criminal Complaint against [] Giroux … and [] Gill,
           that set forth a strong prima facie showing that they are
           subjecting [Williams] to official oppression with a number
           of other criminal offenses[,] also, involuntary servitude,
           peonage, and penal servitude, as they are unlawfully
           restraining [Williams] of his liberty[,] in violation of his
           Fourth, Fifth, Eighth, Thirteenth and Fourteenth]
           Amendments rights [sic] to both the State and Federal
           Constitutions[,] and Art. 3 and 4 of [the] Universal
           Declaration of Human Rights, because [Williams] has not
           ever been convicted and sentenced by a court of law[,]
           through a legal[,] written, signed and sealed sentencing
           Order/Judgment.

Brief for Appellant at 2. Because they are related, we will address Williams’s

claims together.




                                 -3-
J-S32031-15

     Williams claims that District Attorney Daneri improperly denied his

Private Criminal Complaint.    Id. at 5.    Williams asserts that SCI-Albion is

unlawfully restraining his liberty, without a valid sentencing order “being

written and entered onto the record of the courts ….”       Id.    According to

Williams, it was the former practice in Philadelphia not to issue signed

sentencing orders.    Id.     Williams further asserts that District Attorney

Daneri’s denial was “patently discriminatory,” as he is a minority, low-

income citizen. Id. at 6.

     Williams also claims that the trial court abused its discretion and

committed fraud by denying his Petition for Review.        Id. at 7.   Williams

asserts that the Commonwealth could have successfully proven that Giroux

and Gill are breaking the law and violating his constitutional rights.      Id.

Williams contends that his Petition for Review informed the trial court that

he was never convicted and sentenced by a court of law through a legal,

written, signed and sealed sentencing order or judgment. Id. at 12.

     A determination that a private criminal complaint “lacks prosecutorial

merit” is a policy determination. In re Private Complaint of Adams, 764

A.2d 577, 581 (Pa. Super. 2000).         When a district attorney’s denial of a

private criminal complaint is based wholly on policy considerations, then the

trial court must defer to the prosecutor’s discretion absent a gross abuse of

that discretion. In re Private Crim. Complaint of Wilson, 879 A.2d 199,

212 (Pa. Super. 2005).      Thereafter, this Court will review the trial court’s



                                   -4-
J-S32031-15

decision for an abuse of discretion, in keeping with settled principles of

appellate review of discretionary matters. Commonwealth v. Michaliga,

947 A.2d 786, 791 (Pa. Super. 2008).

       A district attorney’s decision to not prosecute a criminal complaint for

policy reasons carries a presumption of good faith and soundness.             Id.

Therefore, the complainant must create a record demonstrating that the

district   attorney’s   decision   amounted      to   bad    faith,   fraud    or

unconstitutionality. In re Private Crim. Complaint of Rafferty, 969 A.2d

578, 581-82 (Pa. Super. 2009). The complainant must show that the facts

of the case lead only to the conclusion that the district attorney’s decision

was patently discriminatory, arbitrary or pretextual, and therefore, not in the

public interest. Michaliga, 947 A.2d at 791-92.

       In particular, Williams invokes Judicial Code section 97641 in support

of his claims. Section 9764(a)(8) provides that

       upon commitment of an inmate to the custody of the
       Department of Corrections [“DOC”], the sheriff or transporting
       official shall provide to the institution’s records officer or duty
       officer, in addition to a copy of the court commitment form DC-
       300B generated from the Common Pleas Criminal Court Case
       Management System of the unified judicial system . . . [a] copy
       of the sentencing order and any detainers filed against the
       inmate which the county has notice.

42 Pa.C.S.A. § 9764(a)(8). Surprisingly, Williams is not the first person to

invoke Judicial Code section 9764 in challenging his detention.


1
 Williams does not set forth any legal argument pertaining to section 9762
of the Judicial Code. Accordingly, we confine our discussion to section 9764.

                                   -5-
J-S32031-15

       In Joseph v. Glunt, 96 A.3d 365 (Pa. Super. 2014), the appellant

filed a petition for habeas corpus relief, arguing that his current sentence

was illegal “because the DOC does not have a written copy of the sentencing

order[.]” Id. at 368. This Court rejected the appellant’s claim, concluding

that

       [t]he language and structure of section 9764, viewed in context,
       make clear that the statute pertains not to the DOC’s authority
       to detain a duly-sentenced prisoner, but, rather, sets forth the
       procedures and prerogatives associated with the transfer of an
       inmate from county to state detention.[FN] None of the
       provisions of section 9764 indicate an affirmative
       obligation on the part of the DOC to maintain and produce
       the documents enumerated in subsection 9764(a) upon
       the request of the incarcerated person. Moreover, section
       9764 neither expressly vests, nor implies the vestiture, in
       a prisoner of any remedy for deviation from the
       procedures prescribed within.


       [FN] Subsection (b) of the statute provides for the transmission
       by the court of various sentencing-related documents to the
       county jail; subsection (c) addresses the transmission of the
       documents identified in subsection (b) by the county jail to DOC
       in the event that the prisoner is transferred before those
       documents arrived at the county jail; subsection (d) addresses
       DOC’s obligations to transfer certain documents to the county
       jail when a prisoner is returned to county custody from state
       custody; subsections (e), (f), and (g) address various
       administrative steps that must occur prior to or in tandem with
       the release of an inmate from county or state custody into
       county or state probation or parole; subsections (h) and (i)
       pertain to the disposition of inmate moneys and the satisfaction
       of any remaining restitution or other financial obligations;
       subsection (j) provides for the transfer of certain documentation
       upon the release of a prisoner by DOC upon the expiration of a
       prisoner’s maximum sentence; and subsections (k) and (l)
       concern the scope of section 9764.




                                  -6-
J-S32031-15

Id. at 371 (footnote in original, emphasis added). Thus, the absence of a

written sentencing order does not render Williams’s detention illegal, nor is

the failure to produce such order a crime.

      Further, the criminal docket reflects that Williams was sentenced on

December 27, 1995. On direct appeal, this Court set forth and considered

Williams’s sentence, which was not disputed, and concluded that Williams’s

challenge to the legality of his sentence lacked merit. See Williams, 718

A.2d 863, unpublished memorandum at 2 (quoting Trial Court Opinion,

5/30/97, at 1-2 and setting forth the sentences imposed for Williams’s

convictions), 9 (wherein this Court rejected Williams’s challenge to the

legality of his sentence).

      Based upon the foregoing, we discern no merit to Williams’s claims.

Even in the absence of a written sentencing order, Giroux and Gill had

continuing legal authority to detain Williams. We further discern no abuse of

discretion by the trial court in denying Williams’s Petition for Review of the

decision of the District Attorney. Thus, Williams’s claims fail.

      Order affirmed.




                                   -7-
J-S32031-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/3/2015




                          -8-